Citation Nr: 0201421	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  99-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.   

2.  Entitlement to an effective date earlier than November 
24, 1997, for the assignment of a 30 percent rating for PTSD. 


REPRESENTATION

Appellant represented by:	J. Michael Cassell, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating action of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the rating for PTSD 
from 10 to 30 percent, effective from November 24, 1997.  

The veteran has also perfected an appeal from a July 1999 
decision in which the RO denied his claim for an earlier 
effective date.  By that same decision, the RO increased the 
rating for PTSD to the current level of 70 percent.  

At an October 2001 hearing before the undersigned Member of 
the Board, the veteran referred to a claim, included in the 
May 1998 notice of disagreement, of entitlement to service 
connection for a heart disorder secondary to stress, to 
include stress caused by PTSD.  To date, there has been no 
action taken by the RO.  Hence, the claim is referred to the 
RO for any appropriate development.  


FINDINGS OF FACT

1.  PTSD is productive of total industrial and occupational 
impairment.  

2.  The RO received the veteran's claim for increased rating 
for PTSD on November 20, 1997.  

3.  Prior to November 20, 1997, there was no evidence that 
PTSD symptomatology was productive of more than occupational 
and social impairment due to mild or transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  

3.  A March 1998 VA examination report provided the earliest 
findings that indicated that PTSD had increased in severity.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.130  Diagnostic Code 9411 
(2001); 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be codified in 
pertinent part at 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The requirements for an effective date of November 20, 
1997, for the assignment of a 30 percent rating for PTSD have 
been met.  The requirements for an effective date prior to 
November 20, 1997, for the assignment of a 30 percent rating 
for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.155, 
3.157, 3.400, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1997 statement submitted in connection with his 
original claim, the veteran reported that he was self-
employed as a cookware demonstrator.  He indicated that he 
had lost six months work over the prior year due to 'health 
problems (right knee)."  Service connection is not in effect 
for a right knee disorder.

In a February 1997 rating action, service connection was 
granted and a 10 percent rating assigned for PTSD, effective 
from November 20, 1996.  In a statement, date-stamped as 
having been received at the RO mailroom on November 24, 1997, 
the veteran submitted a "claim for increased service 
connected disability:  PTSD."  It was initially received by 
"Veterans Services" on November 20, 1997.

In the April 1998 rating action presently on appeal, the RO 
increased the rating to 30 percent, effective from November 
24, 1997.  The veteran submitted a notice of disagreement as 
to the percentage rating assigned in May 1998.  In a June 
1998 statement, the veteran claimed entitlement to earlier 
effective dates for the assignment of the 30 percent rating 
for PTSD, and for the grant of service connection for that 
disorder.  

In a July 1999 decision, the RO increased the rating for PTSD 
to 70 percent, effective from December 18, 1998; denied the 
veteran's claim for an earlier effective date for the 
assignment of a 30 percent rating for PTSD; and granted 
service connection effective from October 21, 1996.  

In a September 1999 notice of disagreement, the veteran 
continued to express disagreement with the rating and 
effective dates assigned.  He further indicated that, because 
of his PTSD, he had been unable to work since December 1998.  

In an October 1999 rating decision, the RO granted a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective from December 18, 
1998.

Medical evidence of record includes reports of several VA 
examinations, VA outpatient treatment records and records 
referable to treatment received at the Vet Center.  

The veteran was afforded a VA psychiatric examination in 
January 1997 at which time his military and post-service 
history was reviewed.  The veteran was then self-employed as 
a cookware salesman, a job he had held since 1978.  He 
reported that he "generally (did) reasonably well" unless 
he happened to see movies which reminded him of Vietnam.  On 
mental status examination, the veteran's speech was coherent 
and normal in tempo.  His affect appeared related, normal in 
range and euthymic.  There was no evidence of psychotic 
features.  The veteran was oriented in all three spheres.  He 
had immediate recall of three items, but had difficulty with 
concentration tasks.  He remembered two of the three items 
after his attempts at the intervening concentration tasks.  
The diagnosis was chronic, mild PTSD.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 70.

The report of a March 1998 VA examination included a review 
of the veteran's pertinent history and noted that, although 
the appellant had sought psychiatric treatment at one time, 
he discontinued therapy but continued to suffer symptoms of 
PTSD.  He felt it was a weakness to suffer from a psychiatric 
problem and he felt he was able to manage his symptoms by 
isolating himself.  The veteran reported daily episodes of 
re-experiencing events from his service in Vietnam.  He 
reported nightmares, flashback and avoidance type symptoms.  
Mental status examination revealed that the veteran was 
alert, appropriate and cooperative.  His speech was clear, 
coherent and goal directed.  His behavior was appropriate.  
His mood was one of anxiety and anger, and he was somewhat 
depressed.  There were no hallucinations or delusions.  The 
diagnosis was chronic PTSD.  The examiner assigned a GAF 
score of 50-55.

The veteran presented to a June 1999 VA psychiatric 
examination at which time his claims folder and medical 
records were reviewed.  The veteran reported numerous PTSD 
symptoms, including sleep difficulties, nightmares, daily 
intrusive thoughts, night sweats, survivor guilt, increased 
startle response and flashbacks.  In reviewing his employment 
history, the veteran reported having several sales jobs, 
however, because he preferred being alone, he had problems 
relating to others.  He also reported that he did not seem to 
care whether he was successful or not in business.  He had 
increasing problems with concentration and would forget 
orders and appointments, resulting in loss of customers.  As 
part of a franchise agreement for his last job, he was 
required to attend conventions, but could not do so because 
of the stress.  He reported that he last worked "in early 
1998" and was currently unemployed. 

On mental status examination, the veteran appeared to have 
difficulty talking about many of the events that occurred in 
Vietnam.  Mood was described as depressed and anxious.  He 
reported that he had "anxiety attacks" and would often feel 
in a "panic."  He reported difficulty with hostility and 
anger management.  His affect appeared restricted.  The 
veteran denied hallucinations and there was no evidence of 
delusions or a formal thought disorder.  He reported having 
frequent suicidal and homicidal thoughts, as well as thoughts 
of injuring others.  The examiner offered a diagnosis of 
chronic, severe PTSD, and assigned a GAF score of 35.  This 
score was based on continued severe symptoms of PTSD, with 
severe limitation of both social and occupational 
functioning.  The examiner opined that the veteran was both 
totally and permanently disabled and unemployable.  

In August 1999, a VA physician wrote that the appellant had 
PTSD and coronary artery disease.  He opined that the veteran 
was permanently and totally disabled.

VA outpatient treatment records include an October 25, 1997 
chart extract noting that the veteran had a PTSD "problem."  
His wife provided some of his history and reported that he 
had occasional transient suicidal thoughts, decreased energy, 
feelings of hopelessness and anger.  The assessment was that 
of PTSD, without comment as to the severity.  An October 28, 
1997 VA outpatient examination included a diagnosis of PTSD. 

Treatment reports received from a VA outpatient clinic and a 
Vet Center in January and February 1999 detail the veteran's 
complaints and treatment referable to PTSD from 1996 to 1998. 

The veteran appeared at a personal hearing before the 
undersigned Member of the Board in October 2001 at which time 
he offered testimony in support of his claims.  He testified 
as to the severity of PTSD symptoms and impact on his life.  
He reported having no friends, hobbies or recreational 
activities.  He also reported difficulty concentrating, such 
that he relied on his wife to remind him to take his 
medications.  The veteran also testified that he had been 
receiving Social Security payments, but he did not know 
whether he had been found to be disabled as a result of PTSD.  
When questioned about how long he had been receiving the 
Social Security benefits, the veteran responded "a year."  
(See Transcript pg. 24 ).  

In connection with his claim for an earlier effective date, 
the appellant and his representative indicated that the 
veteran had relied upon someone from a state veteran's 
service organization to file an earlier appeal, but later 
discovered that the appeal had not been filed properly.  The 
veteran had a letter from the service organization dated in 
July 1999, and his spouse revealed that contact with the 
service organization revealed that they had no proof of any 
filing of a claim for increase prior to "November 24, 
1997," and their document file only included evidence which 
currently is in the claims file.


I.  Increased Rating

The veteran contends that his PTSD is more severe than the 
current rating indicates.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board attempts to determine the extent 
to which the veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As noted above, the veteran's PTSD is currently rated as 70 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that criteria, a 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is applicable where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Based upon a review of the evidence of record, the Board 
finds that the clinical evidence supports the assignment of a 
100 percent evaluation.  The evidence, especially the 
findings reported at the June 1999 VA and that examiner's 
opinion, establish that the veteran's impairment due to PTSD 
is of such severity that he is unable to work.  In addition 
to assigning a GAF score of 35, the examiner opined that the 
veteran's PTSD symptoms were severe, resulting in severe 
limitation of both social and occupational functioning, such 
that the veteran was unemployable.

As the medical evidence shows that the severity of the 
effects of the veteran's service-connected PTSD results in 
total social and occupational impairment, the Board finds 
that assignment of a 100 percent rating is warranted.

In deciding this claim, the Board is aware that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
was signed into law.  38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001).  This liberalizing law is applicable to the present 
appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
To implement this law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In the 
present case, the veteran has been notified of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  The RO obtained 
treatment records and the veteran was afforded several VA 
examinations in connection with his claim.  The Board notes 
that the veteran testified that he been receiving Social 
Security benefits, but did not know whether he had been 
awarded those benefits because of his service-connected PTSD.  
Although records pertinent to a Social Security disability 
award are not of record, the Board points out that the 
clinical evidence supports the assignment of a 100 percent 
rating.  Thus, a remand to obtain those records from Social 
Security is not necessary.  Accordingly, the Board finds that 
the duty to assist and to notify the appellant has been 
fulfilled.  

II.  Earlier Effective Date

The veteran contends that he should be assigned an earlier 
effective date for the assignment of the 30 percent rating 
for PTSD.  He asserts that he attempted to file an earlier 
appeal with an employee of a state veteran's service 
organization; however, that employee did not take the 
requested action.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
With regard to claims for increased compensation, the law 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(1), (2).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of an informal claim for increased benefits.  
The provisions of this regulation apply only when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

Regardless of VA regulations concerning effective dates of 
awards, the payment of monetary benefits based on original, 
reopened, or increased awards may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(2001).

In a statement received at the RO in October 1996, the 
veteran claimed entitlement to service connection for PTSD.  
In a February 1997 rating action, service connection was 
granted and a 10 percent rating assigned, effective November 
20, 1996.  Notice of that decision was mailed to the veteran 
on February 20, 1997.  As detailed above, the RO later 
changed the effective date for the grant of service 
connection of October 21, 1996.  

In a statement date-stamped as received at "Veterans 
Services" on November 20, 1997, the veteran submitted a 
claim for an increased rating for PTSD.  Because of the 
exceptional similarity between the style of this rubber stamp 
and the style of the rubber stamp used to indicate receipt in 
the VA mail room, the Board presumes that "Veterans 
Services" is part of the VA.  There were, however, no 
statements received from the veteran subsequent to February 
20, 1997, but prior to the date of receipt of the claim for 
increase on November 20, 1997.  In April 1998, the RO 
increased the rating to 30 percent, effective from November 
24, 1997. 

The veteran offered testimony to the effect that he had 
relied upon an employee of a veteran's service organization 
to file an earlier notice of disagreement; however, that 
individual did not file the appeal.  Although it is unclear 
which rating action the veteran was purporting to have 
disagreed with, the Board must point out that there is no 
evidence within the claims folder of a notice of disagreement 
to the February 1997 rating decision, or other correspondence 
which could be considered a claim for increase prior to that 
received on November 20, 1997.  

Thus, the Board finds that November 20, 1997 is the date of 
the claim for increase.  Having determined that the veteran's 
claim was received on that date, the next question before the 
Board is when it was factually ascertainable from the 
evidence of record that the veteran's PTSD was productive of 
symptomatology warranting a 30 percent rating.  38 C.F.R. § 
3.400(o)(2).

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent evaluation is warranted where PTSD is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Applying the law and regulations to the case at hand, the 
Board finds that there is no evidence of record which shows 
that there was a time during the one year prior to November 
20, 1997, when it can be said that it was factually 
ascertainable that the severity of the veteran's PTSD 
increased such as to warrant the assignment of a 30 percent 
rating.  The report of a January 1997 VA examination included 
a diagnosis of mild PTSD, and the assignment of a GAF score 
of 70.  The veteran was noted to be self-employed as a 
cookware salesman, a job he had held since 1978.  The veteran 
himself indicated in a January 1997 statement that he had 
missed several months of work over the previous year as a 
result of knee problems;  he did not indicate that PTSD 
interfered with his work.  

An October 1997 chart entry noted the veteran's diagnosis of 
PTSD.  Significantly, however, it did not include any 
reference to the current severity of that condition.  
Therefore, there is no VA record which could qualify as an 
earlier claim for increase, or which could be considered to 
be an informal claim.  38 C.F.R. §§ 3.155, 3.157.  Given that 
it was not factually ascertainable that the veteran's PTSD 
had increased in severity within the one-year period prior to 
November 20, 1997, the "exception" to the general rule 
regarding effective dates does not apply in this case.  
Consequently, the effective date of the award of a 30 percent 
rating can not be earlier than the date of the claim for 
increase, November 20, 1997.

The report of a March 1998 VA examination included a 
diagnosis of chronic PTSD and the examiner's assignment of a 
GAF score of 50-55.  Thereafter, the RO increased the rating 
to 30 percent and assigned the effective date in question. 

The Board is aware that the recent enactment of the VCAA 
significantly adds to and amends the statutory law concerning 
VA's duty to assist the veteran when processing claims for VA 
benefits.  The Board is further aware that records pertinent 
to the veteran's receipt of Social Security benefits are not 
of record; however, remanding to obtain those records is not 
necessary.  The veteran testified in October 2001 that he had 
been receiving Social Security benefits for approximately one 
year.  He was uncertain, however, of the basis of that award.  
Thus it is unknown whether the award was for PTSD.  More 
importantly, however, there is evidence of record indicating 
that the veteran last worked in December 1998.  That is, 
after the effective date assigned, not before.

As noted above, the date of claim for increase is November 
20, 1997.  The veteran desires an effective date earlier than 
that.  As such, records which post-date November 1997 would 
not be beneficial to this claim.  The "duty to assist" is 
not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim.  In connection with the search for 
documents, the duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim.  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992)  Social Security records, based on 
unemployability due to disability, which were awarded 
effective after November 1997, that is, an award effective no 
earlier than 1999, would not be relevant to the veteran's 
claim for an effective date earlier than November 20, 1997.  

In a case such as this, where the law and not the evidence is 
dispositive, the Board finds that a remand to consider 
application of the VCAA would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
veteran and his representative have provided argument on the 
pertinent fact, that is, the date of receipt of the claim for 
increase.  Therefore, the veteran will not be prejudiced by 
having the Board render its decision on his appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the applicable laws and regulations governing payment of 
monetary benefits.

An effective date of November 20, 1997, but not earlier than 
November 20, 1997, for the assignment of a 30 percent rating 
for PTSD is granted.  


REMAND

In a June 1998 statement, the veteran claimed entitlement to 
an earlier effective date for the assignment of the 30 
percent rating for PTSD, and for the grant of service 
connection.  In a July 1999 decision, the RO changed the 
effective date for the grant of service connection to October 
21, 1996.  The veteran submitted a notice of disagreement in 
September 1999, addressing, inter alia, the effective date of 
the grant of service connection.  Unfortunately, a statement 
of the case with respect to the issue of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD has yet to be issued.  While the veteran has not 
submitted a timely substantive appeal, the Board is obligated 
to remand this case in light of Manlicon v. West, 12 Vet. 
App. 238 (1999). 

Thus, the case is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to an effective date for service 
connection for PTSD prior to October 21, 
1996.  The Board takes this opportunity 
to note that it may only exercise 
jurisdiction over an issue after an 
appellant has filed both a timely notice 
of disagreement to a rating decision 
denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 
554 (1993). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 


